 218DECISIONSOF NATIONALLABOR RELATIONS BOARDWoody Pontiac Sales,Inc.andLawrence V. Kulak.Case 7-CA-6237April 3, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn December 4, 1968, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act; as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andtheentirerecord in the case, and adopts thefindings,' conclusions, and recommendations of theTrial Examiner, except as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and hereby orders that Respondent,Woody Pontiac Sales, Inc., Hamtramck, Michigan,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:(1)Add the following as paragraph 2(b) andreletter the following paragraphs accordingly:"(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of the UnitedStatesof his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."(2)Delete from the notice the last indentedparagraph and substitute therefor the following:'There exists some doubt as to the correctness of the Trial Examiner'sfinding that at the time of Kulak's dismissal there were at least five othermechanics employed by Respondent who were not terminated and whowere junior to employee Kulak in terms of tenure.We would, nevertheless,affirm the Trial Examiner'sultimate conclusions,since the record as awhole persuades us that Respondent's selection of Kulak for discharge wasmotivated by discriminatory considerations.WE WILL offer Lawrence Kulak immediate andfullreinstatement to his former or substantiallyequivalentposition,withoutprejudice to hisseniority or other rights and privileges previouslyenjoyed by him, and make him whole for any lossof pay suffered by reason of his discriminatorydischarge.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a chargefiledAugust 28, 1967,' by Lawrence V. Kulak, anindividual, a complaint and notice of hearing was issuedon October 31, 1967, against Woody Pontiac Sales, Inc.(hereinafter referred to as the Respondent). The complaintalleges that theRespondent, through its agents andsupervisors,violatedSection8(a)(1)of the Act byunlawfully interrogating employees concerning their unionactivities,by threatening employees with discharge forengaging in union activities, and by attempting to induceemployees to engage in surveillance of the union activitiesof fellow employees. The complaint further alleges thattheRespondent violated Section 8(a)(3) of the Act bydischarging Kulak on August 22, 1967, and by failing andrefusingtoreinstatehimsincethatdate.TheRespondent's answer admits certain allegations of thecomplaint,deniesothersand specificallydenies thecommission of any unfair labor practices.This case was tried before me on December 18 and 19,1967, and on March 27 and August 6, 1968.2 All counseland representatives were afforded full opportunity to beheard and to introduce relevant and material evidence.Briefswere submitted by the General Counsel and theRespondent, and they have been fully considered by me inarriving at my decision herein.Upon the entire record in this case, including myevaluation of the testimony of the witnesses, based on myobservationof their demeanor and on the relevantevidence, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Respondent is a Michigan corporation engaged inthe business of selling and servicing new and used motorvehicles,and maintainsits officeand place of business inthe city of Hamtramck, Michigan, a suburb of Detroit.During the fiscal year ending June 30, 1967, arepresentative period, the Respondent sold and distributedat its dealership in Hamtramck, motor vehicles andautomotive products valued in excess of $500,000; ofwhich amount products valued in excess of $100,000, wereshipped to the Respondent's place of business directlyfrom points located outside the State of Michigan. Duringthis same period, the Respondent purchased products inexcess of $50,000 from suppliers located outside the StateofMichigan and caused said products to be shipped'Unless otherwise indicated,all dates herein referto 1967.'Although theissues involved in this case are neither novel nor complex,the proceedings were interruptedby twolengthy delays.First, at the behestof the GeneralCounselinorder to allow him to seek enforcement ofsubpoenas issuedforcertainwitnesses,and secondly, to allow theRespondent to appeal my ruling revoking a subpoena requesting that theRegional Director produce a certain document.175 NLRB No. 41 WOODY PONTIAC SALES, INC.directly to its dealership in Hamtramck, Michigan.On the basis of the above, I find that the Respondentis,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the ActIi.THE LABORORGANIZATION INVOLVEDLocalNo376,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind. (hereinafter called the Union), is a labororganizationwithin the meaning of Section 2(5) of theActIll.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent's dealership consists of three separatebuildings. The main building contains the general offices,new car showroom, and the parts and service departmentsApproximately 200 feet away from themain building isanotherbuilding containing the "bump" shop whereautomobiles that have been involved in collisions arerepaired. A third building,' located several blocks away, isused for the purpose of receiving, storing and preparingnew cars for showing and sale. In addition to the new carpreparation,allfront-endwork is performed in thisbuilding.Lawrence Kulak, the alleged discrimmatee, worked inthe service department in the main building. At the timethat his employment was terminated, Kulak was classifiedas a light repair mechanic.' Kulak's work area was locatedin the rear of the service department and consisted of twostalls,'one of which contained a hydraulic lift. An aisleapproximately twice the width of an automobile ran thelength of the service area and a service writeup desk waslocated near this aisle, approximately 50 feet away fromKulak's stalls.Thisdeskwas used by the servicedepartment manager and the service writeup men whoprepared the job tickets on the customers' automobiles.B. The Events Surrounding Kulak's TerminationSome time during the morning of August 21,' EdwardPetroff, Jr., business representative of the Union, cameinto the service department and asked for employeeKulak.Petroffwas informed that Kulak was outroad-testing an automobile and he waited in the vicinity ofKulak's stalls.When Kulak returned, he and Petroffengaged in a discussion concerning organizing theRespondent's service personnel. This conversation lastedfor approximately 25 minutes and Petroff gave Kulakblankauthorizationcards to be distributed to the'This building is called the Connell-Cadillac building as it was formerlya Cadillac dealership'Kulak was initially classified as a lubrication man when he first startedto work for the Respondent in June 1966 Some time during October 1966,he took a leave of absence in order to have an operation on his wrist anddid not return to work until April of the following year Upon his return,Kulak was classified as a light repair mechanic His duties involved motortuneups, electrical work, carburation work and brake repairs'Although the areas where the mechanics worked were described asstalls, they were in fact open spaces on each side of the service departmentslightlymore than the width of an automobile and delineated by paintedlines on the surface of the floor Generally each mechanic was assigned totwo stalls adjacent to each other,and one of these usually contained ahydraulic lift219employees. Petroff left by the rear door of the servicedepartment and Kulak placed the cards inside his workshirt.Kulak testified that as Petroff was leaving,Wozniak,the service department manager, came over to him andinquired about Petroff's identity. According to Kulak, hetoldWozniak that Petroff was an insurance salesman 'Kulak further testified that he took theunioncards frominside his shirt and placed them in a drawer in his toolbox.During his lunch hour and in the afternoon, Kulak spokewith a number of mechanics and service departmentemployees and succeeded in getting several of them to signcards for the Union. Kulak stated that he kept the signedcards in the drawer of his toolbox along with the blankcardsThe following morning Kulak took an automobile outto road-test it, and when he returned he noticed that thedrawer of his toolbox wasopened and that the cards were ina different position than he recalled having left themAccording toKulak,hewas informed by anothermechanic thatWozniak had a blank card in his shirtpocketKulak stated that on several occasions he went uptoWozniak to discuss repair jobs and he noticed the topof a union card sticking out of Wozniak's pocket. Kulakstated that the blank side of the card was facing outward,but that he was able to determine that it was a union cardfrom the printing on the section of the card whichextended beyond the top of Wozniak's pocket.At approximately 4.45 p.m., according to Kulak,Wozniak came to his stall and informed him that he wasbeing let go because the Respondent was consolidatingvarious units of its service operations and intended movingthe new car preparation section into Kulak's work areaKulak stated that he protested that he was senior to atleast five other mechanics, but was told that his hydraulichoistwas needed for undercoating new carsKulaktestified thatWozniak also told him that he (Kulak) hadsome friction with two of the service writeup men. Afterhis conversation withWozniak, Kulak went to the frontofficeand asked to see Woody, the Respondent'spresidentHe was accompanied into Woody's office byLeo George, the manager of the used car departmentKulak stated that Woody informed him that he was agood mechanic and that he should not have any difficultygetting a job elsewhere.Woody also indicated that hewould give Kulak a good reference.At the end of the workday, Kulak went to a nearby barwhere the Respondent's employees usually gathered afterwork and sat around discussing his plight with the otheremployeesWhile there, according to Kulak, the assistantservice manager, Randall,' came in and informed him andthe other employees that he (Randall) would no longer beworking for the Respondent after Friday. Kulak testifiedthat Randall said that he "did not get it from the horse'smouth" but he thought that Kulak was "let go because ofunion activitiy "'Petroff recalledthe date as being August18, however, the testimony ofKulak and formeremployeeJohnigan indicates that this was an error andthat the correctdate was August 21 1 considerthis discrepancy to benothing more than the resultof a faulty memory which in no way reflectson Petroff's credibility'itwas not unusualfor customersor salesmen to visit the employees inthe servicedepartmentduring theworkday'TheRespondentcontended at the trialthatRandallwas not asupervisoryemployee underSection 2(l l) of the Act,and that statementsmade by himwere not admissible or binding on the RespondentHowever,paragraph6 of the complaintalleged that Randall was the assistant servicemanager and a supervisor within the meaning ofSection 2(11) of the Act 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following day Kulak returned to Respondent'sservice department to make arrangements concerning histoolbox.He testified that while thereWozniak againmentionedthat there had been friction between Kulak andtheservicewriteupmen.Kulakstatedthathesubsequently questioned the writeup men and they deniedthat any such friction existed.Walter Johnigan, formerly employed as a porter by theRespondent,' testified that he was told by Wozniak that aunion manwas in the shop on the day that Petroff visitedKulak.According to Johnigan,Wozniak asked him toreport anything that he heard or saw concerning a unionin the shop. Johnigan also testified that he overheardWozniak ask Kulak about Petroff's identity after thelatter left the shop.JohniganstatedthatthedayafterKulakwasterminated, he commented to Randall that it was "adamnshame that Larry [Kulak] got canned..11Johnigan mentioned that there were several mechanics stillworking who were junior to Kulak in terms of service withthe Respondent. According to Johnigan, Randall replied,"[h]ey, buddy, I don't think it was for lack of work, itwas that union deal."When questioned about the use of the Cadillac buildingfor new car preparation, Johnigan testified that he and theother porters moved the new cars from that building tovarious lots adjacent to the main showroom after August22. Johnigan also testified that after August 22, he neverobserved any new cars being serviced in the Cadillacbuilding.Another former employee, Arthur Orcutt, testified that2 days after Kulak was discharged, he (Orcutt) went to anearby bar after work with several other mechanics fromthe Respondent's shop. He stated that he remained thereuntilapproximately 9 p.m., when he then returned to thebody shop in order to ride home with a fellow employeewho was working late. On his way into the building,Orcuttmet the used car sales manager, Leo George.According to Orcutt, George asked if he was over in thebar with theunionfellows organizing?Orcutt replied,"No, I wasn'tgoingto get involved in any such doings atmy age, I couldn't afford to " Orcutt testified that Georgethen asked if he were aware that Kulak had been let gofor union activities. Orcutt testified that he did not takeGeorge'sstatement seriously as he was under theThe Respondent'sanswer admitted this particular allegation In addition,Wozniak'stestimony clearly shows that Randall was in charge of theservicedepartment in his absence and that he and Randall wouldalternately stay late to manage the department several nights each weekwhen it was open for businessWozniak testified that Randall had noauthority to hire or fire employees and that he did not attend managementstaff meetings.There is testimony in the record,however, that Randall hadauthority to grant employees time off in Wozniak's absenceMoreover,Orcutt, formerly employed as a mechanic,credibly testified that he knewRandall to be a supervisor,and that he had observed a notice on thebulletinboard in the service department designating Randall as theassistant service supervisor while the other employees working at theservice desk were listed as "wnteup men "On the basis of the above,I find that Randall possessed the indicia ofsupervisory authority and that he regularly exercised this authority inWozniak's absence,even though he did not have authority to hire or fireemployees Accordingly,Ifind him to be a supervisor within the meaningof Section 2(11) of the ActResearch Designing Service,Inc ,141NLRB211, 213,Remington Rand Corporation,141NLRB 1052,1054 CfJohnP Krystymak d/b/a Red & White Supermarkets,172 NLRB No 210'Johnigan worked for the Respondent as a porter from January toSeptember 1967While employed by the Respondent he also held afull-time job in the evenings at a stamping plant of Chrysler CorporationJohnigan voluntarily left the Respondent's employ on September Iimpression that George was only kidding himOrcutt also testified that he had observed unionauthorizationcards in Kulak's toolbox prior to hisdischarge. Orcutt stated that he had occasion to come intothe main service department and that he needed a tool Asitwas not uncommon for mechanics to borrow tools fromeach other, he went to Kulak's toolbox while Kulak wasaway from his stall and he noticed Teamster cards lying inthe top of the tray of the toolboxRespondent's president,Woodrow W. Woody, testifiedthathewas concerned about the losses which theRespondent had sustained over a 3-month period prior toAugust 22. Woody stated thatbusinesswas normally slowduring the latter part of the summer immediatelypreceding a model changeover, but that the losses whichtheRespondentsustainedwere greater than usual. Heattributed this to the model changeover and also to theuncertainty caused by the possibility of a strike by theUnited Automobile Workers' Union (U.A.W.) against theautomotive industry."Woody testified that because ofthese factors, he called a meetiflg of themanagersof all ofthe departments to discuss ways of retrenching in order tominimize losses.Woody stated that the meeting resultedinthedecision to reduce costs by consolidating theoperations.The foremost way in which this was to beaccomplished was to move the new car preparation sectionfrom the Cadillac building to the main service department.Woody further testified that while there was no mentionof the name of any specific employee during the course ofthe meeting, he did authorize the department managers tomake any reductionin personnelthey felt necessary.Woody denied that Kulak was discharged because ofunionactivities,and infact stated in a letter to theBoard'sRegional Office that the Respondent was unawareof any such activity on his part. Woody stated that theRespondent considered Kulak to be a good employee andindicateda willingnessin the letter to rehire him whennew cars were received in sufficient volume to warrantutilizing the new car prep building."Wozniak testified that he and the other departmentmanagersattended themeetingwithWoody in theafternoon of August 22, and that the meeting lasted formore than an hour. According to Wozniak, he left themeeting and returned to the service department duringwhat he described as "the panic hour"; the time whenanxious customers were in the shop or calling on thetelephone about the status of their automobiles. Wozniaktestified that he spoke to Kulak at approximately 5.45p.m. after the evening rush had subsided. He stated thathe informedKulakof the Respondent's plans toconsolidate its operations and that Kulak's stallswere thelogicalonesto be used for the new car preparation. HeinformedKulak that because of these plans theRespondent would have to let him go, but was willing togive him a good recommendation for future employment.He also stated to Kulak that he could drawunemployment compensation until he secured another job.Wozniak admitted that Kulak was the only mechanicterminated in order to effectuate the Respondent'splansfor consolidation.He stated, however, that during theseveralweeks immediately following Kulak's discharge,severalothermechanics and porters voluntarily quit"It was not known at this time whether there would be a stnke or, inthe event of a strike, which of the automobile manufacturers would bestruck It is a matter of general knowledge that a strike was subsequentlycalled and that the Ford Motor Company was selected as the prime target"Woody's letter to this effectis inevidence as Resp Exh 4. WOODY PONTIAC SALES, INC.221because work was slow." Wozniak also admitted that theRespondent retained several mechanics who were junior toKulak in point of service, but stated that in his judgmentthey were superior in abilityHe acknowledged, however,that he had never informed Kulak that his work wasunsatisfactory or that the Respondent did not considerhim to be a good mechanic.Wozniak denied taking a union authorization card fromKulak's toolbox or having a blank card in his shirt pocketon August 22.Concluding FindingsThe Respondent argues that Kulak's discharge wasnecessitated by the decision to consolidate the operationsand was not in any way related to his activities on behalfof the Union In fact, the Respondent vigorously disclaimsany knowledge of Kulak's efforts to organize the servicedepartment employeesThe record, however, does notsupport these contentions.ItismanifestlyclearthattheRespondentwasexperiencing severebusinesslossesatthe time thatKulak's employment was terminated and further, that thedecision to consolidate the operations was based solely oneconomic factors. But this does not address itself to thecriticalquestionofwhetherKulakwas selected fordischarge during the economy program because of hisinvolvement with the Union. On the basis of the credibleevidencecontainedin the record, I find that this questionmust be answered in the affirmativeFirst, the evidence does not support the Respondent'sclaim that it had no knowledge of Kulak's unionactivities.The unrefuted testimony of Johnigan discloses that on theday that the union representative visited Kulak in theservice department,Wozniak told him aunion man was inthe shop and asked him to report anything he heard orsaw in thisregard.The following day, Kulak noticed thatthe unioncards in his toolbox had been disturbed and thatWozniak had such a card in his shirt pocket, in front of aplasticpocketprotectorcontainingseveralpencils.Although Wozniak denied having the card, I do not credithimDuring the course of the trial, counsel for theRespondent placed a card in Wozniak's pocket, with theblank side facing outward, in an attempt to demonstratethat it would be impossible to identify the card even if ithad been there. I observed that more than an inch of thecard protruded above the top of the pocket. Thus it wasevident that a personstandingdirectly in front ofWozniak could determine that it wasa union card,provided he was familiar with it, as in the case of Kulak,and provided he had so positioned himself for the expresspurpose of making sucha determination.Accordingly, I find itreasonableto infer from theabove thatWozniakwas notonly aware of the unionrepresentative'spresence in the service department onAugust 21, but that he was also aware of Kulak's role inthe organizing effort.There is ampleevidencein the record to warrant theconclusionthatWozniak's knowledge of Kulak'sunionactivity was a decisive factor in the decision to terminatehimKulak was the onlymechanic terminated, eventhough there were at least five othersjunior to him intermsof tenure.Wozniak's explanationthat he felt thatthe others possessed more ability than Kulak rings hollow"The mechanics were paid at a flat rate of 50 percent of the cost ofevery job performed.Consequently,if there was no work for a mechanic todo, he received no payin the face of his admission that he had never advisedKulak that his work was unsatisfactory, and also in lightof the characterization of Kulak as a "good man" by theRespondent's president in his letter to the Regional Office.More important to this conclusion, however, are thestatementsmade by other supervisors to employeesconcerning the reason for Kulak's discharge. Randall'sstatements to Kulak the evening of his discharge and toJohnigan several days later clearly indicates that Kulak'sinvolvement with the Union was the dominant reason forhis dishcarge. Similarly, George's comment to employeeOrcutt, while made in jest, brings to light the underlyingdiscriminatory motive for the discharge.Accordingly,it iswithin these circumstances that I findthatKulak was discharged because of his activities onbehalf of the Union and not for the economic reasonsassertedby the Respondent. I further find that thedischarge of this employee was for discriminatory reasonswith the express purpose of discouraging membership inand activities on behalf of the Union in violation ofSection 8(a)(3) and (1) of the Act.BattleCreek SteelFabricatingCo.,169NLRB No. 125; cf.MaterialsTransportation Co,170 NLRB No. 102.The complaint also alleges that the Respondentcommitted an independent violation of Section 8(a)(1) ofthe Act when Wozniak asked employee Johnigan to reportback to him anything that he heard or saw in the shopconcerning the Union's effort to organize the employees.Johnigan's testimony in this regard is unrefuted in therecord.Ifind,therefore,onthebasisoftheabove-described conduct by Wozniak, the Respondent hascommitted a separate violation of Section 8(a)(1) of theAct.Elder-Beerman Stores Corp.,173NLRB No. 68;Jackson Packing Company,170 NLRB No. 155.There are two other allegations in the complaint whichonlywarrant summary consideration.One relates toalleged coercive interrogation of employees by Wozniak,and the other to interrogation and threats by George,manager of the used car department. In my judgmentthere is not a scintilla of evidence in the record to supportthe first allegation.With respect to the second, the recorddisclosesthatGeorge, in a kidding manner, askedemployee Orcutt if he were over in a bar with the unionorganizers and mentioned the fact that Kulak was let gobecause of his involvement with the Union It is evidentfrom Orcutt's testimony that George's statements weremade in a jocular vein and understood by Orcutt to benothing more than that. George honestly testified that hedid not recall the conversation but acknowledged that itmight have taken place. In my judgement, George'sstatements were not meant or construed as threats, norshould they be taken out of context to establish additionalviolations on the part of the Respondent. Accordingly, Iam of the view that the evidence is not sufficient tosupport the finding of a violation based on these twoallegations of the complaint.CONCLUSIONS OF LAW1.WoodyPontiac Sales, Inc., is an employer engagedin commercewithin themeaning of Section2(6) and (7) ofthe Act.2.LocalNo. 376,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Ind., isa labororganization within the meaningof Section 2(5) of the Act.3.Respondent,by theconduct of its supervisor,Wozniak,violatedSection8(a)(1)of the Act by 222DECISIONSOF NATIONALLABOR RELATIONS BOARDattempting to induce an employee to act as an informantin order to ascertain information about the union activitiesof other employees.4.Respondent, by the conduct of its supervisor,Wozniak, violated Section 8(a)(3) and (1) of the Act bydiscriminatorily discharging employee Lawrence Kulak forthe reason that he was engaged in activities on behalf ofthe above-named Union5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent had engaged incertainunfair labor practices, I shall recommend theissuance of an order that it cease and desist therefrom,and that it take certain affirmative action designed toeffectuatethepoliciesof the Act I shall furtherrecommend that the Respondent offer to employeeLawrence Kulak immediate reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any losses of earnings he may have suffered bypayment to him of a sum of money equal to the amounthe would have earned from the date of his unlawfuldischarge to the date of the offer of reinstatement, lessany net earnings during said period. Backpay shall becomputed on a quarterly basis in a manner consistent withthe Board policy set forth inF W. Woolworth Company,90 NLRB 289, and interest thereon shall be computed inthe manner set forth inIsis Plumbing & Heating Co.,138NLRB 716.Accordingly, upon the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following.RECOMMENDED ORDERTheRespondent,Woody Pontiac Sales, Inc , itsofficers, agents, successors,and assigns,shall:1.Cease and desist from-(a)Attempting to induce employees to act as informersconcerning the union activites of their fellow employees.(b)Discharging employees because they engaged inactivitieson behalf of Local No 376, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Ind., or any otherunion, inorder to discourage employee membershipin a union.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act.(a)OfferLawrenceKulak immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges previously enjoyed by him, and make himwhole for any loss of pay suffered by reason of hisdiscriminatory discharge in the manner set forth in thesection of this Decision entitled "The Remedy."(b)PostatitsHamtramck,Michigan,servicedepartment,copiesof the attached noticemarked"Appendix "" Copies of said notice, on forms provided bytheRegionalDirector for Region 7, after being dulysigned by the official representative of the Respondent,shallbe posted immediately upon receipt thereof, andshall be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toservicedepartment employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.""if this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words "the RecommendedOrder of a Trial Examiner"in the notice If the Board'sOrder is enforcedby a decree of the United States Court of Appeals, the notice shall befurther amended by the substitution of the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" for the words "a Decisionand Order""in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 7, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:Thisnotice is posted pursuant to a RecommendedOrder of theTrialExaminer issued after a trial in whichboth sides had the opportunity to present evidence. TheTrial Examiner found that we violated the National LaborRelationsAct andhas ordered us to inform our employeesof their rights.The Actgives all employees these rights:To organize themselvesTo form, join,or help unionsTo bargain as a group through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any and all of these thingsWe assure all of our employees thatWE WILL NOTdo anything that interferes with theserights.WE WILL NOTattempt to get employees to inform onthe union activities of their fellow employees.WE WILL NOTdischarge employees because they haveengaged in activities on behalf ofLocalNo. 376,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind., or anyother union.WE WILL makewhole Lawrence Kulak for any lossof earnings he may have suffered by reason of hisdiscriminatorily discharge.DatedByWOODY PONTIAC SALES,INC(Employer)(Representative)(Title)Note-We will notify the above employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, WOODY PONTIAC SALES, INC.223defaced, or covered by any other materialdirectlywith the Board's Regional Office, 500 BookIf employees have any question concerning this noticeBuilding, 1249Washington Boulevard, Detroit, Michiganor compliance with its provisions, they may communicate48226, Telephone 226-3244.